DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-9, and 11-20 are are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/841454 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other.

Current Application
Reference Application
1. A system, comprising:
a processor; and 

a memory that stores executable instructions that, when executed by the processor, cause the processor to: 






link, based on the category of the step of the video procedure, the step of the video procedure with at least a portion of a second video procedure to generate a hypervideo that comprises a sub-task for the task, wherein the hypervideo is a video stream that comprises one or more interactive hypermedia elements associated with the task; and 

display the hypervideo via a display.







3. The system of claim 1, wherein the executable instructions cause the processor to: 

generate video procedure metadata for the video procedure based on the category for the step of the video procedure.







4. The system of claim 1, wherein the executable instructions cause the processor to: 

segment the video procedure to generate a segmented portion of the video procedure that is associated with the step of the video procedure; and 

determine video procedure metadata based on an object detection process associated with the segmented portion of the video procedure.

5. The system of claim 1, wherein the executable instructions cause the processor to: 

link, based on the category for the step of the video procedure, the step of the video procedure with a document associated with the step for the task; and

display data related to the document as an interactive hypermedia element of the hypervideo via the display.




link, based on the category for the step of the video procedure, the step of the video procedure with an audio recording associated with the step for the task; and

present the audio recording as an interactive hypermedia element of the hypervideo via a speaker.

7. The system of claim 1, wherein the executable instructions cause the processor to:

link, based on the category for the step of the video procedure, the step of the video procedure with historical data associated with a work history for the step for the task; and


display the historical data as an interactive hypermedia element of the hypervideo via the display.


8. The system of claim 1, wherein the executable instructions cause the processor to:

initiate, based on the category for the step of the video procedure, a video conference with 


Claims 9 and 11-20.


a memory that stores executable instructions that, when executed by the processor, cause the processor to:



link, based on the category for the step of the video procedure, the step of the video procedure with at least a portion of a second video procedure to generate a hypervideo that comprises an industrial sub-task for the industrial task, wherein the hypervideo is a video stream that comprises one or more interactive hypermedia elements associated with the industrial task; and

display the hypervideo via a head-mounted visual display of a wearable device.

(Examiner interprets media data in claim 1 of reference patent as first metadata, further the step of comparing must include accessing)

2.    (Original) The system of claim 1, wherein the executable instructions cause the processor to:

generate first metadata for the video procedure based on the category for the step of the video procedure; and



3.    (Original) The system of claim 1, wherein the executable instructions cause the processor to:

segment the video procedure to generate a segmented portion of the video procedure that is associated with the step of the video procedure; and

determine the media data based on an object detection process associated with the segmented portion of the video procedure.


4.    (Original) The system of claim 1, wherein the executable instructions cause the processor to:

link, based on the category for the step of the video procedure, the step of the video procedure with a document associated with the step for the industrial task; and

display data related to the document as an interactive hypermedia element of the hypervideo via the head-mounted visual display of the wearable device.



link, based on the category for the step of the video procedure, the step of the video procedure with an audio recording associated with the step for the industrial task; and

present the audio recording as an interactive hypermedia element of the hypervideo via a speaker of the wearable device.

6.    (Original) The system of claim 1, wherein the executable instructions cause the processor to:

link, based on the category for the step of the video procedure, the step of the video procedure with historical data associated with a work history for the step for the industrial task; and

display the historical data as an interactive hypermedia element of the hypervideo via the head-mounted visual display of the wearable device.

7.    (Original) The system of claim 1, wherein the executable instructions cause the processor to:

initiate, based on the category for the step of the video procedure, a video conference 

See discussion of claims 1 and 3-8 above (independent claims 9 and 17 are broader in scope than claim 1, thus rejections of claims 1 and 3-8 can be applied to claims 9 and 11-20 respectively).


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of reference application as applied to claims 1, 3-9, and 11-20 above, and further in view of Rakshit et al. (US 2020/0177960 A1 – hereinafter Rakshit). 
Regarding claim 2, see claim 1 of reference application above. However, claim 1 of reference application does not recite “the executable instructions cause the processor to: determine one or more objects in the step of the video procedure; and generate the first metadata based on the one or more objects.”
Rakshit discloses executable instructions cause the processor to: determine one or more objects in the step of the video procedure ([0013]; [0029]-[0036]); and generate the first metadata based on the one or more objects ([0013]; [0029]-[0036]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Rakshit into the 
Claim 10 is rejected for the same reason as discussed in claim 2 above.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rakshit et al. (US 2020/0177960 A1 – hereinafter Rakshit).
Regarding claim 1, Rakshit discloses a system, comprising: a processor ([0052]-[0053] – processor(s) 501); and a memory ([0052]-[0053] – memory 502) that stores executable instructions ([0053] – program instructions stored in storage 505 and memory 502) that, when executed by the processor ([0053] – executed by processor(s) 501), cause the processor to: access first metadata related to a step of a video procedure for a task to determine a category for the step of the video procedure ([0013]; [0029]-[0036] – accessing descriptive information associated with what are detected in the video, e.g. a person, articles of clothing a person is earing, furniture, etc., to determine a classification of the content, e.g. a smart television via labeling as further described in at least [0033]); link, based on the category of the step of the video procedure ([0013]; [0029]-[0036] – based on the identified classification), the step of the video procedure with at least a portion of a second video procedure to generate a hypervideo that comprises a sub-task for the task, wherein the hypervideo is a video stream that comprises one or more interactive hypermedia elements associated with the task ([0041]-[0043] – determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information”, and linking the related video content into a hypervideo); and display the hypervideo via a display ([0013]; [0041]-[0043] – displaying the hypvervideo via a display comprising links to corresponding related content).
Regarding claim 2, Rakshit also discloses the executable instructions cause the processor to: determine one or more objects in the step of the video procedure ([0013]; [0029]-[0036]); and generate the first metadata based on the one or more objects ([0013]; [0029]-[0036]).
Regarding claim 3, Rakshit also discloses the executable instructions cause the processor to: generate video procedure metadata for the video procedure based on the category for the step of the video procedure ([0013]; [0029]-[0036]).
Regarding claim 4, Rakshit also discloses the executable instructions cause the processor to: segment the video procedure to generate a segmented portion of the video procedure that is associated with the step of the video procedure ([0036] – generating a segment of the video); and determine video procedure metadata based on an object detection process associated with the segmented portion of the video procedure ([0029]-[0036] – recognizing and comparing objects detected in the segment).
([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information” or installation document, and linking the related video content into a hypervideo); and display data related to the document as an interactive hypermedia element of the hypervideo via the display ([0040]; Figs. 4A-4B).
Regarding claim 6, Rakshit also discloses the executable instructions cause the processor to: link, based on the category for the step of the video procedure, the step of the video procedure with an audio recording associated with the step for the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo – in view of Kozloski discussed in claim 1 above, the task as the industrial task); and present the audio recording as an interactive hypermedia element of the hypervideo via a speaker ([0040] – presenting the related content when the link is selected, as sound as further described in at least [0019]).
Regarding claim 9, Rakshit discloses a system, comprising: a processor ([0052]-[0053] – processor(s) 501); and a memory ([0052]-[0053] – memory 502) that stores executable instructions ([0053] – program instructions stored in storage 505 and memory 502) that, when executed by the processor ([0053] – executed by processor(s) 501), cause the processor to: access first metadata related to a step of a video procedure for a task to determine a category for the step of the video procedure ([0013]; [0029]-[0036] – accessing descriptive information associated with what are detected in the video, e.g. a person, articles of clothing a person is earing, furniture, etc., to determine a classification of the content, e.g. a smart television via labeling as further described in at least [0033]); link, based on the category of the step of the video procedure ([0013]; [0029]-[0036] – based on the identified classification), the step of the video procedure with at least a portion of a second video procedure to generate a hypervideo, wherein the hypervideo is a video stream that comprises one or more interactive hypermedia elements associated with the task ([0041]-[0043] – determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information”, and linking the related video content into a hypervideo); and display the hypervideo via a display ([0013]; [0041]-[0043] – displaying the hypvervideo via a display comprising links to corresponding related content).
Claim 10 is rejected for the same reason as discussed in claim 2 above.
Claim 11 is rejected for the same reason as discussed in claim 3 above.
Claim 12 is rejected for the same reason as discussed in claim 4 above.
Claim 13 is rejected for the same reason as discussed in claim 5 above.
Claim 14 is rejected for the same reason as discussed in claim 6 above.
Regarding claim 17, Rakshit discloses a system, comprising: a processor ([0052]-[0053] – processor(s) 501); and a memory ([0052]-[0053] – memory 502) that ([0053] – program instructions stored in storage 505 and memory 502) that, when executed by the processor ([0053] – executed by processor(s) 501), cause the processor to: access first metadata related to a step of a video procedure for a task ([0013]; [0029]-[0036] – accessing descriptive information associated with what are detected in the video, e.g. a person, articles of clothing a person is earing, furniture, etc., to determine a classification of the content, e.g. a smart television via labeling as further described in at least [0033]); link, based on the first metadata related to the step of the video procedure ([0013]; [0029]-[0036] – based on the identified classification), the step of the video procedure with at least a portion of a second video procedure to generate a hypervideo that comprises a sub-task for the task ([0041]-[0043] – determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information”, and linking the related video content into a hypervideo); and display the hypervideo via a display ([0013]; [0041]-[0043] – displaying the hypvervideo via a display comprising links to corresponding related content).
Regarding claim 18, Rakshit also discloses the executable instructions cause the processor to link the step of the video procedure with a document associated with the step for the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including “how-to and/or purchase information” or installation document, and linking the related video content into a hypervideo); and display ([0040]; Figs. 4A-4B).
Regarding claim 19, Rakshit also discloses the executable instructions cause the processor to: link the step of the video procedure with an audio recording associated with the step for the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo – in view of Kozloski discussed in claim 1 above, the task as the industrial task); and present the audio recording as an interactive hypermedia element of the hypervideo via a speaker ([0040] – presenting the related content when the link is selected, as sound as further described in at least [0019]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit as applied to claims 1-6, 9-14, and 17-19 above, and further in view of Janakiraman et al. (US 2019/0186779 A1 – hereinafter Janakiraman).
Regarding claim 7, see the teachings of Rakshit as discussed in claim 1 above, in which Rakshit also discloses the executable instructions cause the processor to: link, ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo – in view of Kozloski discussed in claim 1 above, the task as the industrial task); and display the data as an interactive hypermedia element of the hypervideo via the display ([0040]; Figs. 4A-4B).
Rakshit does not discloses the data as historical data associated with a work history for the step of the task.
Janakiraman also discloses data as historical data associated with a work history  and displaying the historical data associated with a work history ([0061] – displaying a checklist of completed tasks).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Janakiraman above into the system taught by Rakshit to allow users to easily keep track of a completed task.
Claim 15 is rejected for the same reason as discussed in claim 7 above.
Regarding claim 20, see the teachings of Rakshit as discussed in claim 17 above, in which Rakshit also discloses the executable instructions cause the processor to: link the step of the video procedure with data for the step for the task ([0041]-[0043] – based on the classification of the video, determining a related video content that comprises a sub-task for the task in the video content, e.g. including sound as further described in at least [0019], and linking the related video content into a hypervideo – in view of Kozloski discussed in claim 1 above, the task as the industrial task); and display the data as an interactive hypermedia element of the hypervideo via the display ([0040]; Figs. 4A-4B).
Rakshit does not discloses the data as historical data associated with a work history for the step of the task.
Janakiraman also discloses data as historical data associated with a work history  and displaying the historical data associated with a work history ([0061] – displaying a checklist of completed tasks).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Janakiraman above into the system taught by Rakshit to allow users to easily keep track of a completed task.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rakshit as applied to claims 1-6, 9-14, and 17-19 above, and further in view of Bell et al. (US 2016/0028895 A1 – hereinafter Bell).
Regarding claim 8, see the teachings of Rakshit as discussed in claim 1 above. Rakshit does not disclose the executable instructions cause the processor to: initiate, based on the category for the step of the video procedure, a video conference with a computing device associated with an on-demand expert.
Bell discloses executable instructions cause a processor to: initiate, based on a determined topic ([0026] – identifying a topic), a video conference with a computing ([0027]-[0029] – determining an expert based on the determined topic and initiating a conference call).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Bell into the system taught by Rakshit so that the user can seek assistance from experts in solving a particular problem.
Claim 16 is rejected for the same reason as discussed in claim 8 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/HUNG Q DANG/Primary Examiner, Art Unit 2484